DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on January 31, 2022 has been entered and made of record.  

Response to Amendment
Claims 1, 8, 11, 17 have been amended.  Claims 5, 7, and 15 have been canceled, and claim 21 has been added.  Claims 1-4, 6, 8-14, and 16-21 are pending in the application.  

Response to Arguments
The Examiner addresses Applicant’s Remarks filed January 31, 2022.  

On page 6 to page 7 of Applicant’s Remarks, Applicant argues that the claims objections set forth in the most recent Office Action should be withdrawn in view of the amended claims.  Applicant also argues that the rejections under §102(a)(1) have been rendered moot by the amendments.  Furthermore, Applicant argues that double patenting rejection(s) should be withdrawn be virtue of the Terminal Disclaimer filed by Applicant.  

infra) overcomes the Double Patenting rejection(s) previously set forth in the Office Action mailed January 6, 2022.  Accordingly, the claim objection(s), claim rejection(s) under 35 U.S.C. 102, and Double Patenting rejection(s) as articulated therein are withdrawn, and the claims are in a condition for allowance.  

Terminal Disclaimer
The terminal disclaimer filed on January 31, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,462,171 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  

Allowable Subject Matter
Claims 1-4, 6, 8-14, and 16-21 are allowed.  

The following is an Examiner’s statement of reasons for allowance: 

With regard to independent claims 1, 11, and 21, the closest prior art of record is Herz, et al., U.S. Pub. No. 2013/0091573.  The prior art of record does not appear to disclose, or fairly teach in reasonable combination to one of ordinary 

Dependent claims 2-4, 6, 8-10, 12-14, and 16-20 are each dependent from one of claim 1 or 11, and are therefore allowed under the same rationale.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Baradaran, et al., U.S. Pub. No. 2017/0126718
Ghanea-Hercock, U.S. Pub. No. 2004/0255157
Desai, et al., U.S. Pub. No. 2003/0188189


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
February 4, 2022